Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 mentions “a twisted pair conductor cable” on line 2, but then mentions “the cable” on lines 3, 4, 7 and “the twisted pair conductor cable” on line 10.  To maintain consistency in the claim language only one component name should be used.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. US 6716063 B1.
	In reference to claim  1, Bryant teaches electrical connector apparatus (fig. 2), comprising: a seal carrier (18; fig. 2) having first (48) and second (48) through bores therein configured to receive first (40) and second (40) electrical conductors, respectively; a seal plate (64) having a third through bore (opening of 64 that receives 18) in a face (A; image below) thereof, the third through bore configured to receive the seal carrier (18); and an insert body (12, 14) configured to be engaged with the face (A) of the seal plate (64 threads onto 12, col. 5, lines 55-56. ‘A’ abuts the shoulder [B; image below] of the insert body) and to retain the seal carrier within the seal plate.

    PNG
    media_image1.png
    419
    837
    media_image1.png
    Greyscale


	In reference to claim  2, Bryant teaches the apparatus of claim 1 further comprising an elastomeric seal (16) configured to fit between the seal carrier (18) and the insert body (12, 14) and to form a water-resistant barrier around at least one of the first and second through bores (48).
In reference to claim  3, Bryant teaches the apparatus of claim 1: further comprising first (34, 56 joined together to constitute the claimed first terminal) and second (34, 56 joined together to constitute the claimed second terminal) conductive terminals configured to be fastened to the first (40) and second (40) electrical conductors , respectively; and wherein the insert body has fourth (26) and fifth (26) through bores therein configured to receive the first and second conductive terminals, respectively.
	In reference to claim  4, Bryant teaches the apparatus of claim 3 wherein at least one of the conductive terminals (34, 56) is a female terminal configured to be housed at least partially with the fourth (26) or fifth (26) through bores.
	In reference to claim  7, Bryant teaches electrical connector apparatus (fig. 2), comprising: a seal plate (64) having a seal plate through bore (opening of 64 that receives 18) in a face (A; image below) thereof; a seal carrier (18) disposed within the seal plate through bore and having first (48) and second (48) seal carrier through bores therein; an insert body (12, 14) engaging the face of the seal plate (64 threads onto 12, col. 5, lines 55-56. ‘A’ abuts the shoulder [B; image below] of the insert body) so as to retain the seal carrier (18) within the seal plate (64); first (40) and second (40) electrical conductors extending through the first and second seal carrier through bores, respectively, from a cable side (rear side of 18 where cables enter 18) to a mating side (front side of 18 where the cables exit 18) of the seal carrier (18); and first (34, 56 joined together to constitute the claimed first terminal) and second (34, 56 joined together to constitute the claimed second terminal)  conductive terminals attached to the first and second electrical conductors, respectively, on the mating side of the seal carrier, and disposed at least partially within the insert body.

    PNG
    media_image1.png
    419
    837
    media_image1.png
    Greyscale

	In reference to claim 12, Bryant teaches the apparatus of claim 7, wherein: the seal plate through bore comprises a shoulder (D; image below); and the seal carrier (18) comprises a stop (E; image below) that is engaged with the shoulder.

    PNG
    media_image2.png
    407
    542
    media_image2.png
    Greyscale

In reference to claim  13, Bryant teaches the apparatus of claim 7, wherein: the seal carrier (18) comprises a counter bore (near lead line 54) in at least one of the first (48) and second (48) seal carrier through bores; and an elastomeric seal (pertaining to 50) is disposed at least partially within the counter bore (near lead line 54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. US 6716063 B1 in view of Figure 3 of Bryant US 6716063 B1.
	In reference to claim  5, Bryant substantially teaches the invention as claimed.

	Figure 3 of Bryant teaches the use of male terminals (70) for the conductive terminals (70, 56).  Using the teachings of Figure 3 of Bryant to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Figure 3 of Bryant in order to allow the electrical connector to mate with a corresponding female connector.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. US 6716063 B1 in view of Bes et al. US 9502158 B2.
In reference to claim  8, Bryant substantially teaches the invention as claimed.
However Bryant does not teach wherein the first and second electrical conductors comprise one end of a twisted pair cable that is twisted up to a point where the conductors enter the cable side of the seal carrier.
Bes teaches of first and second conductors (shown in figure 3) comprise one end of a twisted pair cable (27) that is twisted up to a point (i.e. the beginning of the untwisted wires) where the conductors enter a side component (9).  Using the teachings of Bes to modify Bryant to arrive at the results of claim 8 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bes, as taught by Bes col. 1, lines 49-52, in order to 
In reference to claim  9, Bryant substantially teaches the invention as claimed.
However Bryant does not teach a distance between the first and second conductive terminals and the point is less than about 3 cm.
Bes teaches of a distance (26; fig. 3) between the conductive terminals (23; fig. 2) and the point (i.e. the beginning of the untwisted wires).   It would have been an obvious matter of changing the size of the distance between the first and second conductive terminals and the point to be less than about 3 cm would have been a mere change in the size of a component.  A change in size to arrive at the results of claim 9 is recognized as being within the level of ordinary skill in the art and is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the distance between the conductive terminals and the point in order to adjust the amount of electromagnetic interference signals that can be radiated from the wires.
In reference to claim  10, Bryant substantially teaches the invention as claimed.
However Bryant does not teach wherein a distance between the first and second conductive terminals and the point is less than about 1 cm.  
Bes teaches of a distance (26; fig. 3) between the conductive terminals (23; fig. 2) and the point (i.e. the beginning of the untwisted wires).   It would have been an obvious matter of changing the size of a distance between the first and second conductive terminals and the point is less than about 1 cm would have been a mere change in the size of a component.  A change in size to arrive at the results of claim 10 is recognized as being within the level of ordinary skill in the art and is seen as an obvious modification.
.


Allowable Subject Matter
Claims 6, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the combination of elements including 	
(Claim 15) A method of manufacturing electrical connector apparatus, comprising: untwisting an end of a twisted pair conductor cable along a length D; passing the end of the cable through a through bore in a seal plate; passing ends of first and second conductors of the cable through first and second through bores, respectively, in a seal carrier; fastening conductive terminals to the ends of the first and second conductors; sliding the cable or the seal carrier relative to one another such that the conductive terminals are disposed proximate to or abut a mating side of the seal carrier; rotating the seal carrier so as to re-twist the twisted pair conductor cable along at least a portion of length D; and inserting the seal carrier into the through bore in the seal plate.



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/17/2022